


EXHIBIT 10.6

 

CONFIDENTIAL TREATMENT

 

ASSIGNMENT AND LICENSE AGREEMENT

 

This Agreement is made this 6th day of October, 2000 (the “Effective Date”), by
and between ELI LILLY & COMPANY having its principal place of business at Lilly
Corporate Center, Indianapolis, Indiana 46285 and its Affiliates (collectively,
“ELI LILLY”) and Cubist Pharmaceuticals Incorporated, a Delaware corporation
having its principal place of business at 24 Emily Street, Cambridge, MA 02139
and its Affiliates (collectively “CUBIST”) as follows:

 

RECITALS

 

WHEREAS, CUBIST and ELI LILLY have entered into a License Agreement for
Daptomycin on November 7, 1997 granting CUBIST limited rights under Lilly
patents to make, use and sell only Daptomycin for use in the Field of infectious
disease excluding induced colitis;

 

WHEREAS, CUBIST and ELI LILLY now desire to terminate such November 7, 1997,
License Agreement in order that they may enter into this Assignment and License
Agreement whereby CUBIST will obtain expanded rights under the ELI LILLY
patents;

 

WHEREBY, CUBIST will obtain an exclusive license under ELI LILLY Know-How and
Patents) to make, use and sell Daptomycin for use in the Field of infectious
disease no longer excluding induced colitis; and

 

WHEREBY, CUBIST will obtain an assignment to other ELI LILLY Assigned Patents
giving CUBIST complete ownership, control and all rights to the subject matter
claimed therein for all compounds and all uses;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties intending to be bound, agree as follows:

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

As used throughout this Agreement, the following terms shall have the meanings
indicated in this Article.

 

1.00 “Affiliate” means any corporation or other entity which directly or
indirectly controls, is controlled by or is under common control with a party to
this Agreement. A corporation or other entity shall be regarded as in control of
another corporation or entity if it owns or directly or indirectly controls more
than fifty percent (50%) of the outstanding voting stock or other ownership
interest of the other corporation or entity, or if it possesses, directly or
indirectly, the power to manage, direct or cause the direction of the management
and policies of the corporation or other entity or the power to elect or appoint
fifty percent (50%) or more of the members of the governing body of the
corporation or other entity. Any such other relationship as in fact results in
actual control over the management, business and affairs of a corporation or
other entity shall also be deemed to constitute control.

 

1.01 “Assigned Patents” shall mean those patents and patent applications listed
in Exhibit 3 which have been assigned to CUBIST by ELI LILLY.

 

1.02 “Average Market Price” shall mean the average closing price for CUBIST
common stock for twenty consecutive trading days, the last day of which is
immediately prior to five days prior to the event that triggered such payment of
CUBIST common stock to ELI LILLY.

 

1.03 “Compound” means [ ]* or a pharmaceutically acceptable salt thereof or a
pharmaceutically acceptable formulation thereof which is in Lilly’s possession
on November 7, 1997.

 

1.04 “Confidential Information” means any information and data received by a
party from the other party, as well as the terms of this Agreement.
Notwithstanding the foregoing, Confidential Information shall not include any
part of such Confidential Information that: (i) is or becomes part of the public
domain other than by unauthorized acts of the party obligated not to disclose
such Confidential Information; (u) can be shown by written documents to have
been disclosed to the receiving party by a third party, provided such
Confidential Information was not obtained by such third party directly or
indirectly from the disclosing party with an obligation for such third party to
maintain the confidentiality of such information; (iii) prior to disclosure
under this Agreement, was already in the possession of the receiving party and
such possession can be evidenced by written documents, provided such
Confidential Information was not obtained directly or indirectly from the
disclosing party with an obligation to maintain the confidentiality of such
information; (iv) can be shown by written documents to have been independently
developed by the receiving party without breach of any of the provisions of this
Agreement and such independent development can be evidenced by written
documents; or (v) is disclosed by the receiving party pursuant to
interrogatories, requests for information or documents, subpoena, civil
investigative demand issued by a court or governmental agency or as otherwise
required by law, provided, however, that the receiving party notifies the
disclosing party immediately upon receipt thereof, giving such disclosing party
sufficient advance notice to permit it to seek a protective order or other
similar order with respect to such Confidential Information and provided,
further, that the receiving party furnishes only that portion of the
Confidential Information which it is advised by counsel is legally required
whether or not a protective order or other similar order is obtained by the
disclosing party.

 

1.05 “ELI LILLY Program” shall mean a research, development and/or marketing
project that ELT LILLY, its Affiliates, and/or a third party, pursuant to an
Agreement with ELI LILLY, have been committing non-trivial financial and/or
human resources to advance.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

1.06 “Field” shall mean the treatment of infectious diseases.

 

1.07 “Know-How” means all information and data reasonably useful for the
development, process development, regulatory approval, manufacture, use,
formulation or sale of Compound in the Field which (i) is in the possession of
ELI LILLY as of the November 7, 1997 or is created by ELI LILLY after the
November 7, 1997, (u) ELI LILLY can provide using reasonable efforts and (iii)
ELI LILLY is free to provide without obligation to any third party. Such
Know-How may include information that is secret, whether or not patentable,
relating to materials, methods, processes, procedures, protocols, techniques,
formulae and data reasonably useful for the development, regulatory approval,
manufacture or use of Compound in the Field.

 

1.08 “Major Market Country” shall mean the United States, Canada, Japan, the
United Kingdom, Germany, France, Italy, Spain, Switzerland, Netherlands and
Belgium.

 

1.09 “Net Sales” means the amounts received by CUBIST and/or its sublicensees on
sales or other transfers for commercial use of Compound, and products
incorporating Compound, to independent third parties in bona fide arms length
transactions, less the following deductions actually allowed and taken by such
independent third parties and not otherwise recovered by or reimbursed by CUBIST
or its sublicensees:

 

(a) trade, cash and quantity discounts, including, without limitation,
chargebacks and rebates;

 

(b) taxes, duties and other governmental charges set forth separately in the
amount invoiced;

 

(c) freight, insurance and other transportation expenses to the extent added to
the sales prices and set forth separately as such in the total amount invoiced;
and

 

(d) credits or allowances on account of refunds, returns, rejections, or price
adjustments.

 

If CUBIST or its sublicensees sell or transfer Compound, or any products
incorporating Compound for commercial use, other than (i) reasonable quantities
of promotional samples or (u) to an independent third party in a bona fide arm’s
length transaction, Net Sales shall be determined based upon the resale or other
retransfer to an independent third party in an arm’s length transaction by the
entity to whom such Compound, or product, was sold or transferred by Cubist or
its sublicensee. If there is no such resale or retransfer, Net Sales shall be
determined based on the average Net Sales price as determined in the immediately
preceding royalty accounting period as set forth in Section 4.02.

 

In the event Compound is sold as a component of a combination of functional
elements, Net Sales for purposes of determining royalty payments on such
combination shall be calculated by multiplying the Net Sales price of such
combination by the fraction A over A+B, in which “A” is the gross selling price
of the Compound portion of the combination when sold separately during the
accounting period in which the sale was made, and “B” is the gross selling price
of the non-Compound portion of the combination sold separately during the
accounting period. In the event no separate sale of either such above-designated
Compound or such above-designated non-Compound portion of the combination is

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

made during the accounting period in which the sale of the combination was made.
Net Sales shall be calculated by multiplying the Net Sales price of the
combination by the fraction C over C+D, in which “C” is the standard fully
allocated cost of the Compound portion of such combination, and “D” is the
standard fully allocated cost of the other component(s). For purposes of the
foregoing sentence, “fully allocated cost” shall mean all direct and indirect
labor and overhead, materials and supplies, fringe benefits, taxes and charges
and direct and indirect general and administration charges incurred by CUBIST or
its sublicensees, and accounted for according to CUBIST’s or its sublicensees’
standard accounting practices consistent with generally accepted accounting
principles.

 

1.10 “Patent(s)” means any of ELI LILLY’s patents, pending patent applications,
and future patent applications, including, but not limited to, those set forth
on Exhibit 2 attached hereto, which claim Compound, formulations of Compound,
processes for preparing Compound or use of Compound in the Field, any United
States or foreign counterpart patents and applications, and any continuing,
divisional, reissue, re-examination and substitute patents and applications
based, in whole or in part, on any of the foregoing patents and patent
applications, together with all continuations, continuations-in-part, divisions,
patents of addition, reissues, renewals, extensions, supplementary protection
certificates and complementary protection certificates of any of the foregoing
which are owned by ELI LILLY and under which ELI LILLY has rights to grant a
sub-licenses.

 

1.11 “Phase II Clinical Trial” shall mean clinical studies conducted in
accordance with Good Clinical Practices (“GCPs”) in a small number of healthy
volunteers to establish efficacy and obtain a preliminary indication of the
dosage of Compound.

 

1.12 “Phase BI Clinical Trial” shall mean large scale clinical studies in
patients conducted in accordance with GCPs primarily to establish safety and
efficacy of Compound.

 

1.13 “Valid Claim” shall mean a claim of an issued and unexpired Assigned Patent
and/or Patent which has not been withdrawn, canceled, revoked, disclaimed, or
held invalid, unenforceable or unpatentable by a final and unappealed (within
the time allowed for appeals) or unappealable judgment or decision of a court or
other governmental agency of competent jurisdiction

 

ARTICLE 2

 

LICENSE GRANT

 

2.00 As of the Effective Date, ELI LILLY shall assign, transfer, convey and
deliver to CUBIST all rights to Assigned Patents in a separate assignments) for
each of such Assigned Patents. ELI LILLY shall further file copies of such
assignments) in the United States Patent and Trademark Office. Such assignments
shall be treated by both parties as sales for United States federal income tax
purposes.

 

2.01 ELI LILLY grants to CUBIST the following worldwide, exclusive

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

licenses subject to the conditions set forth herein below in Section 2.02:

 

(a) Under the Patents, to develop, manufacture, formulate, have manufactured,
import, use, distribute for sale, market and sell Compound in the Field; and

 

(b) To use the Know-How for the development, manufacture, formulation, use,
distribution for sale, marketing, and sale of Compound consistent with the terms
of this Agreement.

 

2.02 (i) Subject to Section 2.02(u) below, CUBIST shall have the right to grant
sublicenses under the Patents and Know-How, for use in the Field; provided that
the terms and conditions of such sub-licenses are consistent with and no less
restrictive than the terms and conditions of this Agreement, and any such
disclosure or transfer of Compound shall be limited to use solely in the Field.

 

(ii) In the event that, during the term of this Agreement, CUBIST actively seeks
to grant a sub-license to a third party for the development of the Compound in
the Field, which sublicense includes, but is not necessarily limited to, the
right to develop and/or commercialize an oral or intravenous formulation of the
Compound, CUBIST agrees to inform ELI LILLY of such determination by written
notice, which notice shall include (a) a description in reasonable detail of the
subject matter of the proposed sub-license and (b) the terms on which CUBIST
would be willing to grant ELI LILLY such rights (the “Sublicense Notice”). ELI
LILLY shall thereupon have a period of [ ]* days (the “Notice Period”) to either
accept CUBIST’s terms in writing or to make a written counter-proposal. If ELI
LILLY accepts CUBIST’s proposal or makes a counter-proposal, the parties will,
for a period of up to [ ]* days from receipt by ELI LILLY of the Sublicense
Notice (the “Negotiation Period”), seek in good faith to enter into a definitive
agreement for such rights. If ELI LILLY does not by the expiration of the Notice
Period either accept CUBIST’S proposal or make a counter-proposal, or if the
parties negotiate in good faith and fail to reach agreement by the expiration of
the Negotiation Period, CUBIST shall be free to enter into a sub-license for
such rights with a third party, provided that such sub-license is granted on no
better terms to the sub-licensee, taken as a whole, than the terms for such
rights, if any, which ELI LILLY last offered to CUBIST during the Negotiation
Period.

 

2.03 CUBIST shall notify ELI LILLY within [ ]* days of the identity of each
sublicensee together with a summary of the principal terms of any sub-license,
and shall take all reasonable steps in the event of a breach of any sub-license
by the sub-licensee to enforce the same.

 

2.04 CUBIST acknowledges that ELI LILLY has disclosed certain Know-How to CUBIST
prior to the execution of this Agreement and CUBIST shall treat such Know-How in
accordance with the terms of this Agreement. During the term of this Agreement,
ELI LILLY shall disclose to CUBIST such other Know-How as is directly related to
CUBIST’S activities under the license granted in Article 2.01 and which ELI
LILLY can provide to CUBIST using reasonable efforts.

 

2.05 Promptly after the Effective Date, ELI LILLY may provide CUBIST with
reasonable access to consult with pertinent ELI LILLY employees that have had
prior experience working with Compound in the Field at ELI LILLY to enhance the
preclinical or clinical development and manufacturing of the Compound, provided
that such consultation shall occur at a mutually agreeable time and place and
that ELI LILLY will only provide such access to current employees

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

which are reasonably able to provide CUBIST with ELI LILLY Know-How relating to
the scaleup, manufacture, or formulation of Compound for use in the Field.
CUBIST shall be responsible for all reasonable expenses its own personnel and
ELI LILLY personnel incur in association with any such consultations. Upon
CUBIST’s request, ELI LILLY shall provide CUBIST and its sublicensees with all
Know-How, information and data owned by ELI LILLY which ELI LILLY can provide
using reasonable efforts to the extent such Know-How, information and data is
reasonably required to further CUBIST’s or its sub-licensees’ ability to
develop, scale-up, obtain regulatory approval for, manufacture, distribute, use,
formulate or sell Compound for use in the Field. CUBIST agrees to treat all
Know-How disclosed to it as Confidential Information of ELI LILLY.

 

2.06 ELI LILLY shall deliver to CUBIST, ELI LILLY’s available inventory of
Compound. ELI LILLY shall not be required to perform any manufacturing of
Compound for CUBIST.

 

ARTICLE 3

 

DILIGENCE AND REGULATORY

 

3.00 CUBIST shall use commercially reasonable efforts to develop and test the
Compound in the Field, to perform all pre-clinical, clinical and other studies
of such Compound necessary to obtain regulatory approval for the manufacture,
use and sale of Compound, and to market and sell Compound in the Field in all
countries in which it is commercially reasonable to market such Compound. CUBIST
shall fully fund these efforts, as well as any other work that is required for
CUBIST to develop and market Compound in the Field.

 

CUBIST has prepared and provided to ELI LILLY a preliminary development plan as
of November 7, 1997, which contained CUBIST’s estimate, based upon data
currently available to CUBIST concerning the subject matter of this Agreement,
of the probable course of Compound development hereunder. CUBIST will provide
ELI LILLY with bi-annual status reports regarding the development progress of
the Compound; however, any material events or changes in the Compound
development plan will be reported to ELI LILLY as soon as reasonably possible
after such event occurs.

 

3.01 CUBIST represents that it intends to conduct clinical testing of Compounds
to the extent that such testing is supported by safety and efficacy data
required by the applicable regulatory agency.

 

3.02 ELI LILLY hereby grants CUBIST the right of reference to the
Investigational New Drug Application filed with the United States Food and Drug
Administration (“FDA”) relating to the Compound, and ELI LILLY agrees to provide
to CUBIST copies of all related contact reports, minutes and other regulatory
correspondence filed with or communicated to the FDA. ELI LILLY shall transfer
all reasonably transferable information used in regulatory filings, laboratory
data, clinical data, toxicology data, and scale-up, manufacturing and
formulation information relating to Compound to CUBIST in a commercially
reasonable time frame.

 

3.03 CUBIST shall comply with all applicable laws and regulations regarding the
care and use of experimental animals, in a country where the development is
carried out. All animals used to evaluate Compound shall be provided humane care
and treatment in accordance with the most acceptable veterinary practices.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

ARTICLE 4

 

PAYMENTS

 

4.00      CUBIST will pay to ELI LILLY the following payments:

 

(a) [ ]* as a license fee, to be paid upon the earlier of (i) completion of
CUBIST or CUBIST’S sub-licensee’s first Phase II Clinical Trial in a Major
Market Country or (u) upon the initiation of CUBIST or CUBIST’s sub-licensees of
patient dosing in the first Phase III Clinical Trial in a Major Market Country;
said license fee to be paid in CUBIST common stock based on the Average Market
Price for such CUBIST common stock;

 

(b) [ ]* as a license fee, to be paid upon the date of CUBIST’S or CUBIST’S
sub-licensee’s first regulatory submission in a Major Market Country for a
license to market Compound, said license fee to be paid in CUBIST common stock,
based on the Average Market Price for such CUBIST Common Stock; and

 

(c) [ ]* as a license fee, to be paid upon the date of CUBIST’s or CUBIST’S
sub-licensee’s first regulatory approval in a Major Market Country for their
application to market Compound, said license fee to be paid in CUBIST common
stock, based on the Average Market Price for such CUBIST Common Stock.

 

4.01 During the first [ ]* months after the first commercial sale of Compound in
a Major Market Country, CUBIST will pay ELI LILLY royalties of [ ]* on the first
[ ]* of aggregate annual Net Sales of Compounds and [ ]* on aggregate Net Sales
between [ ]* and [ ]* on aggregate annual Net Sales in excess of [ ]* in all
countries (“Protected Countries”) for so long as (a) the manufacture, use or
sale of Compound is covered by a Valid Claim, or (b) there is no significant
generic competition which causes a reduction of Net Sales of Compound by [ ]*
percent or more in any twelve month period.

 

4.02 After the expiration of the first [ ]* months after first commercial sale
in a Major Market Country, CUBIST will pay ELI LILLY royalties of [ ]* on the
first [ ]* of aggregate annual Net Sales of Compound and 13.5% on aggregate
annual Net Sales between [ ]* and [ ]* in aggregate annual Net Sales in excess
of [ ]* in all countries (“Protected Countries”) for so long as (a) the
manufacture, use or sale of a Compound is covered by a Valid Claim, or (b) there
is no significant generic competition which causes a reduction of Net Sales of
Compound by [ ]* percent or more in any twelve month period.

 

4.03 For a period often [ ]* years following first commercial sale in a Major
Market Country, CUBIST will pay ELI LILLY royalties of [ ]* of aggregate annual
Net Sales in all countries that are not Protected Countries, but where the
manufacture, use, sale or transfer of Compound utilizes Know-How provided to
CUBIST by ELI LILLY. [ ]* of Net Sales in countries that are not Protected
Countries shall be included in aggregate annual Net Sales of Compound calculated
pursuant to Section 4.02 for purposes of determining the appropriate royalty
percentage in Section 4.02.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

4.04 In the event that CUBIST can demonstrate that external factors beyond its
control (such as government-imposed price controls) have materially reduced
CUBIST’S profitability on sales of Compound in any Country, ELI LILLY agrees to
consider in good faith an equitable reduction in the royalty rate applicable to
such country under Section 4.02 or 4.03, as applicable.

 

4.05 The first payment under Articles 4.01, 4.02 and 4.03 shall be due within [
]* days after December 31 or June 30, whichever such date occurs first after the
first commercial sale or transfer of Compound. Thereafter, payments under
Articles 4.01, 4.02 or 4.03 shall be made within [ ]* days of each of
December 31 and June 30 of each year. Payments shall be accompanied by a report
showing all facts necessary to the calculation of amounts due.

 

4.06 All royalty payments to ELI LILLY shall be in United States dollars.
Royalty payments based on Net Sales in currencies other than United States
dollars shall be converted to US dollars according to the average official rate
of exchange for that currency as published in the Wall Street Journal on the
first and last days of the six-month period in which that royalty accrued (or,
if not published on that day, the first and last publication days for the Wall
Street Journal during that six month period). If such exchange rate is not
published in the Wall Street Journal, then the rate shall be determined using
average conversion rates that are accepted in the industry on the first and last
days of the six month period in which the royalty accrued. All payments that are
not to be made in CUBIST common stock, as specified herein, shall be paid in
United States dollars.

 

4.07 If by law, regulation, or fiscal policy of a particular country, conversion
into United States dollars or transfer of funds of a convertible currency to the
United States is restricted or forbidden, CUBIST shall give ELI LILLY prompt
written notice and shall pay the royalty due under this Article 4 through such
means or methods as are lawful in such country as ELI LILLY may reasonably
designate. Failing the designation by ELI LILLY of such lawful means or methods
within [ ]* days after such written notice is given to ELI LILLY, CUBIST shall
deposit such royalty payment in local currency to the credit of ELI LILLY in a
recognized banking institution designated by ELI LILLY, or if none is designated
by ELI LILLY within the [ ]* day period described above, in a recognized banking
institution selected by CUBIST and identified in a written notice to ELI LILLY
by CUBIST, and such deposit shall fulfill all obligations of CUBIST with respect
to such royalties.

 

4.08 CUBIST and its sub-licensees, if any, shall maintain complete and accurate
books and records with respect to sale and use of Compound and all other
information necessary to permit calculation and verification of amounts due
under this Article 4 and Article 5 and Article 6, set forth below. Upon
reasonable prior written notice to CUBIST, ELI LILLY may cause an independent
agent to audit the books and records of CUBIST and its sub- licensees, if any,
pertaining to the payment to ELI LILLY hereunder, for the sole propose of
confirming the amounts due, and the accuracy of the payments and reports;
provided that no such audit shall be permitted for periods exceeding thirty six
(36) months prior to the date CUBIST receives such written notice. Any such
audit shall be performed at ELI LILLY’S expense during normal business hours and
shall, if so required by CUBIST, be performed by a firm of independent public
accountants reasonably acceptable to CUBIST. The independent agent shall report
only such information as would properly be included in such a report. In the
event of an underpayment, CUBIST shall promptly remit to ELI LILLY all amounts
due. CUBIST shall require any sub-licensee to agree to comply with all of the

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

terms of this paragraph, including but not limited to making such report,
maintaining such records, and permitting such audit.

 

If such audit reveals that CUBIST has underpaid ELI LILLY by greater than [ ]*
then CUBIST shall reimburse ELI LILLY for the reasonable cost of the audit.

 

4.09 Any late payments due to ELI LILLY shall be subject to interest charges
which rate shall be established at [ ]* on the date that such payment was first
due to ELI LILLY.

 

ARTICLE 5

 

MINIMUM ROYALTIES

 

5.00 Sixty (60) days after December 31 or June 30, whichever date occurs first,
following the first twelve (12) month period after the first commercial sale of
Compound in a Major Market Country, CUBIST will pay ELI LILLY the greater of the
balance of payments due for such twelve (12) month period under Articles 4.01
and 4.02 of this Agreement or the balance of [ ]* less royalties already paid
for such twelve (12) month period pursuant to Articles 4.01 and 4.02, as a
minimum royalty.

 

5.01 Sixty (60) days after December 31 or June 30, whichever date occurs first,
following the second twelve (12) month period after the first commercial sale of
Compound in a Major Market Country, CUBIST will pay to ELI LILLY the greater of
the balance of payments due for such twelve (12) month period Articles 4.01 and
4.02 of this Agreement or the balance of [ ]*, less royalties already paid for
such twelve (12) month period the preceding calendar year pursuant to Articles
4.01 and 4.02; as a minimum royalty.

 

5.02 Sixty (60) days after December 31 or June 30, whichever date occurs first,
following the third twelve (12) month period after the first commercial sale of
Compound in a Major Market Country, CUBIST will pay ELI LILLY the greater of the
balance of payments due for such twelve (12) month period under Articles 4.01
and 4.02 of this Agreement or the balance of [ ]* less royalties already paid
for such twelve (12) month period the preceding calendar year pursuant to
Articles 4.01 and 4.02, as a minimum royalty.

 

5.03 CUBIST shall deduct any withholding taxes from the payments agreed upon
under this Agreement and pay them to the proper tax authorities as required by
applicable law. CUBIST shall maintain official receipts of any withholding taxes
and forward these receipts to ELI LILLY. The parties will exercise their best
efforts to ensure that any withholding taxes imposed are reduced as far as
legally possible under the provisions of any treaties applicable to any payment
made hereunder.

 

ARTICLE 6

 

INDEMNIFICATION, INSURANCE AND LIMITATION OF DAMAGES

 

6.00 CUBIST shall indemnify ELI LILLY and its directors, officers, employees and
agents, as set forth in Article 6.02, with respect to (a) any third party claim
or action against ELI LILLY based on CUBIST’S or CUBIST’S sublicensee’s
developing, making, distributing, selling, marketing, using or otherwise
transferring Compound and (b) breach of any representation or warranty contained
in Article 7 by CUBIST, provided, however that CUBIST shall have no

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

duty to indemnify ELI LILLY to the extent that any such claim or action is
subject to ELI LILLY’s duty of indemnification set forth in Article 6.01.

 

6.01 ELI LILLY shall indemnify CUBIST, as set forth in Article 6.02, with
respect to (a) any third party claim or action against CUBIST based on (i)
activities of ELI LILLY, its employees, or its agents with respect to Compound
prior to the Effective Date, (u) the negligence or willful misconduct of ELI
LILLY, its employees and agents, and (b) breach of any representation or
warranty contained in Article 7 by ELI LILLY, provided, however, that ELI LILLY
shall have no duty to indemnify CUBIST to the extent that any such claim or
action is subject to CUBIST’S duty of indemnification set forth in Article 6.00.

 

6.02 With respect to the claims and actions referenced in Articles 6.00 and 6.01
above, the indemnifying party shall defend any such claim or action against the
indemnified party and shall pay all damages, judgments, costs, expenses
(including attorneys’ fees, but only to the extent that the indemnifying party
fails to promptly assume the defense of such claims and actions) and liability
awarded against the indemnified party, or settlements entered into, with respect
to such claim or action, provided that the indemnified party (a) provides prompt
written notice to the indemnifying party of any such claim or action; (b) allows
the indemnifying party to assume the defense and settlement thereof, with
counsel of its choice; and (c) provides reasonable assistance to the
indemnifying party in connection with the defense and settlement thereof.

 

6.03 Prior to administration of Compound to any human, CUBIST shall provide to
ELI LILLY an endorsement verifying customary levels of insurance for damages,
judgments, costs, expenses (including attorneys’ fees) and liability with
respect to any third party claim or action based on CUBIST’s or CUBIST’S
sublicensee’s manufacture, distribution, use, marketing or sale of Compound,
naming Eli Lilly and Company, its directors, officers and employees as
additional insureds on the policy, and shall have copies of such insurance
policies delivered to ELI LILLY as soon as reasonably practical. In addition,
evidence of insurance in the form of such endorsement shall be furnished to ELI
LILLY at the inception of each subsequent phase of human clinical trials, as
well as upon granting of NDA and PLA, but in no event less than annually upon
the insurance policy renewal date. Such insurance shall remain in effect at
customary levels throughout the term of this Agreement. ELI LILLY shall be
informed thirty (30) days prior to any cancellation of or material decrease in
the amount of coverage of such insurance by CUBIST or any other action that
CUBIST reasonably should believe will result in decrease or cancellation of such
insurance, or immediately upon receipt by CUBIST of a notice of cancellation of
such insurance, on the effective date of which cancellation or decrease,
clinical use of Compound must immediately cease, subject to CUBIST obtaining
adequate replacement insurance. The foregoing shall not be interpreted to limit
the scope or amount of CUBIST’S indemnification obligation under Article 6.00.

 

Notwithstanding the foregoing, CUBIST shall be entitled to adopt an insurance
program containing self insurance elements, to the extent that CUBIST is able to
demonstrate to the reasonable satisfaction of ELI LILLY that such a program is
not unusual in the industry for companies similarly situated (including
financial condition to support such a program) or with respect to products with
a risk profile similar to products licensed hereunder.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission 

 

--------------------------------------------------------------------------------

 

6.04 Other than as set forth elsewhere in this Agreement, in no event shall
either party be liable for any special, consequential, indirect, or incidental
damages, however caused and on any theory of liability, arising out of this
Agreement. These limitations shall apply notwithstanding any failure of
essential purpose of any limited remedy.

 

ARTICLE 7

 

REPRESENTATIONS, WARRANTIES AND DISCLAIMER

 

7.00 Each party represents and warrants to the other party that (a) it has the
right to enter into this Agreement; (b) this Agreement has been duly authorized
by all necessary action of such party; and (c) the execution of this Agreement
by the party will not conflict with or breach any other agreement to which it is
a party or by which it is bound.

 

7.01 ELI LILLY represents that (a) there is no agreement known to ELI LILLY to
which it is a party and by which it is bound that would conflict with or be
breached by ELI LILLY granting the license in Article 2, (b) except as
previously disclosed in writing to CUBIST, no other person or entity has
claimed, or to ELI LILLY’s knowledge has, any rights to or interest in the
Patents and the Know- How in the Field to be licensed hereunder, and that to its
knowledge, the manufacture, use, distribution, marketing or sale of the
Compounds) can be performed without infringing the patent rights of any third
party, and (c) as of the Effective Date ELI LILLY is conducting no development
program relating to analogs or derivatives of the Compound, provided that ELI
LILLY shall be free to commence and conduct any such program at any time
hereafter.

 

7.02 ELI LILLY makes no representation or warranty that Compound made, used, or
sold under the licenses granted herein is or will be free of claims of
infringement of the patent rights of any third party (although it represents and
warrants that it has no knowledge of (i) such infringement not heretofore
disclosed to CUBIST and (u) any payment obligations that CUBIST will have to
third parties in connection with CUBIST’s development, manufacturing, marketing
or sale of Compound) and makes no warranty or representation that any of the
Patents to be licensed hereunder are valid or enforceable.

 

7.03 EXCEPT AS SET FORTH IN ARTICLES 7.00 AND 7.01 ABOVE, ELI LILLY EXPRESSLY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILTTY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT.

 

7.04 CUBIST acknowledges that the Compounds) are highly experimental in nature
and it is fully aware that Compounds) may prove to be ineffective and/or unsafe
when used in humans.

 

7.05 CUBIST warrants that all CUBIST common stock to be paid to ELI LILLY
pursuant to this Agreement shall be properly issued and all legal requirements
associated with such issuance to ELI LILLY shall be fulfilled.

 

The number of shares of CUBIST common stock payable to ELI LILLY shall be
determined by dividing the payment amount by the Average Market Price to
determine the number of shares.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

For illustration purposes only, upon completion of CUBIST’s first Phase II
Clinical Trial, CUBIST shall pay ELI LILLY [ ]* in CUBIST common stock. The
number of shares to be transferred to ELI LILLY shall be determined by dividing
[ ]* by the Average Market Price.

 

ARTICLE 8

 

PATENTS AND KNOW-HOW

 

8.00 In the event either of the parties shall learn of the infringement, or a
challenge to the validity, enforceability, or title of any Patent (including any
action for a declaratory judgment) right licensed hereunder, or an action for
unauthorized use or misappropriation of Know-How licensed hereunder, such party
shall promptly notify the other party thereof in writing and shall provide the
other party with any evidence in its possession of such infringement, challenge
or action.

 

8.01 (a) During the term of this Agreement, ELI LILLY shall have the sole right,
but no obligation, to bring or defend any suit or action relative to the
patenting or patent enforcement directly relating to Patent(s), including the
right to recover for past infringement, or the unauthorized use or
misappropriation of Know-How in the Field. If ELI LILLY finds it necessary or
desirable to join CUBIST in such suit or action, CUBIST shall execute all papers
and perform such other acts as may reasonably be required, at ELI LILLY’s
expense, to join CUBIST in such suit or action. CUBIST may, at its option, join
as a party to such suit and be, at its expense, represented by counsel of its
choice, provided that ELI LILLY shall continue to control the prosecution or
defense of such suit. Unless CUBIST and ELI LILLY otherwise agree, any amount
recovered in any such action, whether by judgment or settlement, after deducting
ELI LILLY’s reasonable expenses (including attorneys’ fees), and payment to
CUBIST of damages in respect of CUBIST’S lost profits for which ELI LILLY
recovers payment and CUBIST’s reasonable expenses (including attorneys’ fees)
incurred in connection with an action or suit in which ELI LILLY requested that
CUBIST be joined or in which CUBIST voluntarily joined, shall be paid to or
retained by ELI LILLY.

 

(b) In the event ELI LILLY fails to take action with respect to such Patents)
infringement, or challenge to validity, enforceability or title, or action for
unauthorized use or misappropriation of Know-How in the Field which materially
affect intellectual property rights of ELI LILLY that relate to an active ELI
LILLY program, within a reasonable period, no less than three (3) months,
following receipt by ELI LILLY of reliable evidence of infringement, CUBIST
shall have the right, but no obligation, to bring, or defend any such suit or
action. ELI LILLY may, at its option, join as a party to such suit and be, at
its expense, represented by counsel of its choice, provided that CUBIST shall
continue to control the prosecution or defense of such suit. If CUBIST finds it
necessary to join ELI LILLY in such suit or action, ELI LILLY shall execute all
papers and perform such other acts as may be reasonably required at CUBIST’s
expense. Unless CUBIST and ELI LILLY otherwise agree, any amount recovered in
any such action or suit, whether by judgment or settlement, after deducting
CUBIST’S reasonable expenses (including attorneys’ fees) and, after payment to
ELI LILLY of damages in respect of ELI LILLY’s lost royalties for which CUBIST
recovers payment and after payment to ELI LILLY of its reasonable expenses
(including reasonable attorneys’ fees) incurred in connection with an action or
suit in which CUBIST requested that ELI LILLY be joined or which ELI LILLY
voluntarily joined, shall be paid to or retained entirely by CUBIST.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

(iii) Notwithstanding anything to the contrary in this Section 8.01, should ELI
LILLY receive a certification pursuant to the Drug Price Competition and Patent
Restoration Act of 1984 (Public Law 98-417) as amended; or its equivalent in a
country other than the United States of America with respect to a Patent, then
(i) ELI LILLY shall immediately provide CUBIST and its sublicensee with a copy
of such certification and identify the date on which ELI LILLY received such
certification (the “Certification Date”), and (u) ELI LILLY shall have twenty
(20) days from the Certification Date to provide CUBIST and its sublicensee with
written notice whether ELI LILLY will bring suit within a forty five (45) day
period (or any other mandatory time period) from the Certification Date. Should
such twenty (20) day period pass without ELI LILLY bringing suit, then CUBIST or
its sublicensee shall be free to immediately bring suit for patent infringement
in its name and, at its sole option, in the name of ELI LILLY. Accordingly, ELI
LILLY hereby agrees to become party to the suit, at CUBIST’s request. If CUBIST
or its sublicensee initiates suit pursuant to this section, it will promptly
notify ELI LILLY.

 

8.02 If CUBIST determines in good faith in consultation with ELI LILLY that the
manufacture, use or sale of Compound in the Field would infringe the
intellectual property rights of a third party unaffiliated with either CUBIST or
ELI LILLY, and it therefore becomes necessary to pay a royalty, license fee or
other compensation to that party to avoid a claim of infringement, then CUBIST
and ELI LILLY shall each bear one-half of that royalty, license fee or other
compensation obligation provided that ELI LILLY’s share of such obligation shall
be deducted from CUBIST’s royalty payments due to ELI LILLY, and further
provided that CUBIST’S payment, pursuant to this Agreement, to ELI LILLY in any
one (1) year would never be reduced by more than [ ]*. If, as a result of the
preceding sentence, CUBIST bears more than [ ]* of the royalty, license fee or
other compensation due to a third party under this Section 8.04, the amount of
the excess may be carried forward and used by CUBIST as a credit against
royalties due ELI LILLY in subsequent royalty periods, provided that in no event
shall CUBIST’s royalty payments to ELI LILLY be reduced by more than [ ]*.

 

8.03 Each patty agrees to cooperate with the other in legal action taken to
enforce, defend or maintain a Patent licensed hereunder or concerning Know-How
licensed hereunder, including litigation proceedings.

 

8.04 ELI LILLY shall take all steps necessary to maintain the Patents in the
Field, including without limitation the preparation, filing and prosecution of
new patent applications, through an attorney of their choice.

 

(a) If CUBIST reasonably believes that ELI LILLY is failing to maintain one or
more of its Patents in the Field, CUBIST shall provide ELI LILLY sixty (60) days
written notice of its intent to assume maintenance of such Patents itself. If
ELI LILLY fails to resume maintenance of the Patents in the Field that CUBIST
reasonably believes that ELI LILLY is failing to maintain or to provide
reasonable evidence demonstrating that ELI LILLY is maintaining these Patents in
the Field at the expiration of such sixty (60) day period, CUBIST may, through
an attorney of their choice, take all necessary actions to maintain the Patents,
and shall be entitled to deduct [ ]* of the costs and expenses incurred from any
of CUBIST’s payments pursuant to Article 4.04. In such event, ELI LILLY shall
complete all acts and execute and deliver all instruments and other documents
and render CUBIST assistance as is necessary or desirable for CUBIST to assume
the filing, prosecution and maintenance of such

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

Patents in the Field that ELI LILLY has not resumed maintenance of or
demonstrated that it is maintaining.

 

(b) ELI LILLY shall keep CUBIST currently advised as to the status of all
patents and patent applications which relate to Patents and to supply CUBIST
promptly with copies of all patents, patent applications, substantive patent
office actions, substantive responses received or filed in connection with such
applications. CUBIST may itself or through its attorney offer comments and
suggestions with respect to the matters that are the subject of this
Article 8.06, and ELI LILLY agrees to consider carefully such comments and
suggestions; however, nothing herein shall obligate ELI LILLY to follow such
comments or suggestions.

 

(c) ELI LILLY shall notify CUBIST of their intention to abandon a patent or
patent application which relates to Patents (either a total series of Patents or
patent applications or on a country by country basis). At CUBIST’s option,
CUBIST may maintain such patent or patent application relating to Patent that
ELI LILLY plans to abandon (either a total series of Patents or patent
applications or on a country by country basis) at CUBIST’s sole expense, and
CUBIST shall receive title to such patent or patent application and such patent
shall no longer then be considered a Patent for purposes of this Agreement.

 

8.05 (a) CUBIST shall take all steps necessary to maintain its Assigned Patents.

 

(b) CUBIST shall keep ELI LILLY currently advised as to the status of all
Assigned Patents.

 

ARTICLE 9

 

ASSIGNMENT

 

9.00 Neither party may assign or delegate any of its rights or duties under this
Agreement without the prior written consent of the other, except that either
party may assign this Agreement to a person or party that has purchased or
succeeded to all or substantially all of the business and assets of the assignor
to which the Agreement relates, and that has assumed in writing or by operation
of law such party’s obligations under this Agreement, provided that CUBIST shall
be permitted to sub-license its rights hereunder as provided under Section 2.01
above. This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective successors and assigns insofar as this
Agreement is assignable. The assignor of this Agreement shall guarantee the
performance of the obligation of this Agreement by such successor or assigns.
Nothing herein is intended to confer on any person other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

ARTICLE 10

 

TERM AND TERMINATION

 

10.00 The term of this Agreement shall be for the period commencing as of the
Effective Date and ending on the later of (a) the expiration of the last of the
Assigned Patents or Patents to expire or (b) the end of the tenth year from the
date of first sale in the first Major Market Country where Know-How royalties
are due, unless and until earlier terminated as provided in this Article. Upon
the expiration of this Agreement, CUBIST shall retain a fully paid-up, royalty
free license under the Know-How for purposes consistent with this Agreement and
limited to use in the Field.

 

10.01 If both CUBIST and any sub-licensees substantially cease all development
activities pursuant to the then-current development plan for a period of [ ]*,
then ELI LILLY shall have an exclusive right to acquire back all rights relating
to Compound pursuant to this Agreement. The terms under which ELI LILLY shall
acquire back such rights shall be the subject of a separate agreement to be
negotiated in good faith by the parties.

 

10.02 If either party defaults in the performance of its material obligations
hereunder, including but not limited to CUBIST’s failure to use commercially
reasonable efforts to develop Compound (provided, however, that this shall not
be construed as a guarantee that any Compound will be successfully developed),
and if any such default is not corrected within sixty (60) days after it shall
have been called to the attention of the defaulting party, in writing, by the
other party, then the other party, at its option, may, in addition to any other
remedies it may have, thereupon terminate this Agreement by giving written
notice of termination to the defaulting party.

 

10.03 This Agreement may be terminated by either party, on notice, (i) upon the
institution by the other party of insolvency, receivership or bankruptcy
proceedings, (u) upon the institution of such proceedings against the other
party, which are not dismissed or otherwise resolved in such party’s favor
within sixty (60) days thereafter, and (iii) upon the other party’s dissolution
or ceasing to do business in the normal course.

 

10.04 CUBIST may terminate this Agreement at any time, upon thirty (30) days
prior written notice to ELI LILLY and upon a reasonable determination by CUBIST
that continued development of the Compound hereunder is not commercially
reasonable. In such event, CUBIST shall refrain from the manufacture, marketing
or sale of a Compound for a period of at least [ ]*.

 

10.05 Termination of this Agreement for any reason shall not result in any
obligation by ELI LILLY to repay any payments made to it by CUBIST prior to such
termination.

 

10.06 Upon termination of this Agreement for any reason, the sub-licenses shall
be automatically assigned to ELI LILLY, and ELI LILLY shall be bound by the
terms of such sublicenses provided that the sub-licensees continue to perform in
accordance with their respective sub-license agreements. Notwithstanding the
foregoing, ELI LILLY’s obligations to any such sub-licensee shall not be
interpreted to extend beyond any obligations to CUBIST hereunder with respect to
the subject matter of the sub-license.

 

10.07 (a) Upon termination of this Agreement for any reason, except for
termination caused by material breach by ELI LILLY, all licenses granted to
CUBIST pursuant to Section 2.01 shall terminate, CUBIST furthermore shall,

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

except subject to Section 10.01 where applicable, transfer to ELI LILLY all
regulatory filings and regulatory correspondence, patent filings and patent
office correspondence, any and all other clinical and non-clinical data, records
and tabulations related to the Compound; and shall execute any and all documents
of such patent offices and/or patent receiving offices, and/or regulatory
agencies, including the US FDA, so as to allow ELI LILLY to make immediate use
of such data, records, patent applications and/or patents and regulatory
filings. ELI LILLY shall not be obligated to treat such information received
pursuant to this Section 10.06 as Confidential Information and may use such
information, data and know-how for any purpose at ELI LILLY’s discretion.

 

(b) If CUBIST terminates this Agreement due to ELI LILLY’s material breach,
CUBIST’S licenses pursuant to Article 2 shall continue for so long as CUBIST
continues to fulfill their payment obligations pursuant to Articles 4 and 5.

 

10.08 Termination of this Agreement for any reason shall not terminate the
provisions set forth in Article 6 with respect to actions arising with respect
to periods prior to termination, as well as Articles 7, 10, 13, 15, and 17
hereof. The obligations of those Articles shall continue in full force and
effect following any such termination.

 

10.09 Upon termination of this Agreement for any reason, neither party shall be
relieved of obligations with respect to periods prior thereto, including any
obligation to make payments, including but not limited to obligations pursuant
to Articles 4, 5, 6 or 10, or reports regarding sale prior to such termination.

 

10.10 If CUBIST determines that it will not develop or market Compound in one or
more countries, either by itself or through the efforts of a sublicensee, or if
ELI LILLY makes written request to CUBIST to develop or sell Compound in one or
more countries and in which countries CUBIST either by itself or through the
efforts of a sublicensee, has taken no action, all rights including rights to
develop, market and sell Compound in that country(ies) shall revert to ELI LILLY
one year after CUBIST receives written notice of ELI LILLY’s intent to pursue
those rights is received by CUBIST if CUBIST either by itself or through the
efforts of a sublicensee, has taken no action toward such development or
marketing prior to the end of that year.

 

ARTICLE 11

 

FORCE MAJEURE

 

11.00 If the performance of this Agreement or any obligations hereunder, except
the making of payments, is prevented, restricted or interfered with by reason of
fire or other casualty or accident, earthquake, supplier delay, strikes or labor
disputes, war or other violence, any law, order, proclamation, regulations,
ordinance, demand or requirement of any government agency, or any other act or
condition beyond the reasonable control of the parties hereto (“Event of Force
Majeure”), the party so affected upon giving prompt notice to the other party
shall be excused from such performance to the extent of such prevention,
restriction, or interference; provided that the party so affected shall use its
reasonable best efforts to avoid or remove such causes of nonperformance and
shall continue performance hereunder with the utmost dispatch and that such
party exercises due diligence to overcome such circumstances.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

11.01 The party suffering an Event of Force Majeure shall notify the other party
within fifteen (15) days of the occurrence of such Events of Force Majeure and
within thirty (30) days shall furnish the other party with a recovery plan of
action. Without limiting the foregoing, a party suffering an Event of Force
Majeure shall use its reasonable best efforts to limit the impact of the Event
of Force Majeure on such party’s performance of this Agreement.

 

ARTICLE 12

 

NOTICES

 

12.00 Any notice required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been sufficiently given for all purposes
five (5) days after having been mailed by first class certified or registered
mail, postage prepaid or by fax which is confirmed by certified mail. Unless
otherwise specified in writing, the mailing addresses of the parties shall be as
described below.

 

For ELI LILLY:

 

ELI LILLY & COMPANY

Attn: Legal Division

Lilly Corporate Center

Indianapolis, Indiana 46285

 

For CUBIST:

 

Alan D. Watson, Ph.D.

Senior Vice President, Corporate Development

Cubist Pharmaceuticals Incorporated

24 Emily Street

Cambridge, MA 02139

 

with a copy to:

 

CUBIST’S Legal Counsel:

Michael Lytton

Palmer & Dodge

One Beacon Street

Boston, MA 02108

 

ARTICLE 13

 

GOVERNING LAW

 

13.00 This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Indiana, United States of America, without reference to
conflict of laws principles.

 

In the event of any action, controversy or claim arising out of or relating to
any provision of this Agreement or the breach, termination or

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

enforceability thereof, ELI LILLY and CUBIST shall make all efforts to settle
those conflicts amicably between themselves. Should they fail to agree, the
parties may assert any remedy available at law or in equity to enforce its
rights under this Agreement.

 

ARTICLE 14

 

PARTIAL VALIDITY

 

14.00 If any provision of this Agreement shall be found or be held to be invalid
or unenforceable by a court of competent jurisdiction in which this Agreement is
being performed, then the meaning of said provision shall be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it shall be severed from the remainder
of this Agreement, which shall remain in full force and effect. In such event,
the parties shall negotiate, in good faith, a substitute, valid and enforceable
provision which most nearly effects the parties’ intent in entering into this
Agreement.

 

ARTICLE 15

 

CONFIDENTIALITY.

 

15.00 Except as otherwise provided in this Article 15, during the term of this
Agreement and for a period of [ ]* years thereafter, the parties shall maintain
the Confidential Information in confidence and use it only for purposes
specifically authorized under this Agreement. To the extent it is reasonably
necessary or appropriate to fulfill its obligations or exercise its rights under
this Agreement: (i) a party may disclose Confidential Information it is
otherwise obligated under this Article 15 not to disclose to third parties, on a
need-to- know basis and on condition that such entities or persons agree to keep
the Confidential Information confidential for the same time periods and to the
same extent as such party is required to keep the Confidential Information
confidential hereunder; and (ii) a party may disclose such Confidential
Information to government or other regulatory authorities as required by law or
statute. The parties hereto understand and agree that remedies at law may be
inadequate to protect against any breach of any of the provisions of this
Article 15 by either party or their employees, agents, officers or directors or
any other person acting in concert with it or on its behalf. Accordingly, each
party shall be entitled to, but not limited to, the granting of injunctive
relief by a court of competent jurisdiction against any action that constitutes
any such breach of this Article 15.

 

15.01 Notwithstanding the provisions of Section 15.00 above, CUBIST shall be
free to make disclosures to third parties of Confidential Information of ELI
LILLY consisting of data regarding the Compound in the Field under circumstances
where, in CUBIST’S reasonable business judgment, such disclosures will
(i) further the development and commercialization of the Compound and (u) not
adversely affect any patent rights of ELI LILLY of which it is aware; PROVIDED,
HOWEVER, that in the case of (a) technical papers disclosing such Confidential
Information, or (b) other disclosures where ELI LILLY’S name is used or would
reasonably be implied from the context, CUBIST will provide a copy of the
proposed paper or disclosure to ELI LILLY at least two (2) weeks in advance of
publication and will not proceed with such publication or disclosure without the
consent of ELI LILLY, which consent will not be unreasonably withheld; and
FURTHER, PROVIDED, that in the case of all other written disclosures of
Confidential Information, CUBIST will provide to ELI LILLY a copy

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

of the material incorporating such disclosure as promptly as is practicable, and
in no event later than one (1) week after the disclosure takes place.

 

15.02 ELI LILLY will make no public pronouncements referencing this Agreement or
CUBIST without CUBIST’s express written approval. No license or rights are
granted to either party to use the name of the other without express written
approval. CUBIST shall not release any information regarding the existence or
terms of this Agreement that is not required by law.

 

ARTICLE 16

 

ENTIRE AGREEMENT

 

16.00 The terms and conditions herein contained, including the Exhibits hereto,
constitute the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all previous communications,
proposals, representations, and agreements (including the License Agreement
dated November 7, 1997) whether oral or written, relating to the subject matter
of this Agreement.

 

No agreement or understanding varying or extending the same shall be binding
upon either party hereto unless in a written document which expressly refers to
this Agreement and which is signed by both parties to be bound thereby.

 

ARTICLE 17

 

MISCELLANEOUS

 

17.00 It is understood and agreed that each party shall have the status of an
independent contractor under this Agreement and that nothing in this Agreement
shall be construed as authorization for either ELI LILLY or CUBIST to act as
agent for the other. Nothing contained herein or done in pursuance of this
Agreement shall constitute either party the agent of the other party for any
purpose or in any sense whatsoever, or constitute the parties as partners or
joint venturers.

 

17.01 The failure of either party to enforce at any time any of the provisions
of this Agreement, or the failure to require at any time performance by the
other party of any of the provisions of this Agreement, shall in no way be
construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either party to enforce each and every such provision
thereafter.

 

17.02 The headings set forth at the beginning of the various Articles of this
Agreement are for reference and convenience and shall not affect the meanings of
the provisions of this Agreement.

 

17.03 During the term of this Agreement, ELI LILLY shall not, directly or
indirectly through or in connection with any third party, conduct research,
develop, make or market Compound for use in the Field.

 

17.04 This Agreement may not be amended, supplemented, or otherwise modified
except by an instrument in writing signed by both parties.

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
in duplicate by duly authorized officers or representatives as of the date first
above written.

 

 

ELI LILLY & COMPANY

 

CUBIST PHARMACEUTICALS

 

 

INCORPORATED

 

 

 

 

 

 

By:

/s/ M.E. DANIELS, JR.

 

By:

/s/ ALAN WATSON

 

 

 

Print name: M.E. Daniel, Jr.

 

Print name:  Alan Watson

 

 

 

Title:  Sr. Vice President

 

Title: Senior Vice President

 

*Confidential treatment requested: Material has been omitted and filed with the
Commission

 

--------------------------------------------------------------------------------
